internal_revenue_service number info release date uil conex the honorable mitch mcconnell united_states senate washington d c date attention mr brytt deye dear senator mcconnell this letter is in response to your inquiry copy enclosed dated date on behalf of your constituent concerning the taxation of company stock_option plans that he is very much opposed to read about a new irs ruling is referring to notice_2001_14 2001_6_irb_516 published i believe date copy enclosed in that notice we simply clarify current law about the application of employment_taxes to statutory_stock_options such as incentive stock_options described in sec_422 of the internal_revenue_code code and options granted under an employee_stock_purchase_plan described in sec_423 of the code the notice also provides relief to taxpayers regarding the application of these taxes fica tax employment_taxes include the federal_insurance_contributions_act fica tax fica tax is made up of social_security and medicare taxes on the wages paid to an employee the congress enacted the social_security act and the fica to provide for a federal system of old-age survivors disability and hospital insurance under this system the social_security_tax finances old-age survivors and disability insurance the medicare_tax finances hospital insurance thus fica tax finances social_security retirement benefits and medicare coverage that are important in the lives of many taxpayers futa_tax employment_taxes also include the federal_unemployment_tax_act futa_tax futa is an excise_tax imposed on an employer that is based on wages paid in employment this tax provides for federally aided state administered unemployment_compensation programs that are important in the lives of many taxpayers how we calculate fica and futa_tax the fica tax and futa_tax are calculated as a percentage of an employee’s wages for fica tax and futa_tax purposes wages are defined generally as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash the internal_revenue_code provisions provide no exceptions from wages for remuneration paid in the form of stock nor are there any provisions that exclude from wages remuneration received that result from the exercise of a statutory stock_option accordingly fica tax and futa_tax apply to the payment of wages that arise from a statutory stock_option when exercised the wages paid are equal to the difference between the fair_market_value of the stock received by an employee pursuant to an exercise of an option and the price paid_by the employee for the stock income_tax_withholding furthermore employment_taxes include income_tax_withholding on wages paid to an employee like for fica tax and futa_tax for income withholding purposes wages generally mean all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash for income_tax purposes a statutory stock_option is generally not taxable to the employee either when the option is granted or when it is exercised see sec_421 of the code depending upon the circumstances a statutory stock_option may result in compensation income subject_to income_tax_withholding when the stock that is acquired pursuant to the exercise of the option is sold or disposed of by the employee congressional legislative_history indicates that a purpose of income_tax_withholding is to help individuals pay income_tax in the year in which the income is earned_income tax withholding accomplishes this purpose and serves a very valuable role for most taxpayers notice_2001_14 notice_2001_14 provides generous relief on the application of employment_taxes to statutory_stock_options it provides that the irs will not assess fica tax or futa_tax on the exercise of a statutory option exercised before date the notice also provides that the irs will not treat the disposition of stock acquired by an employee pursuant to the exercise of a statutory option that occurs prior to date as subject_to income_tax_withholding we are considering all the comments we received under this notice in developing any further guidance on the application of employment_taxes to statutory_stock_options i hope this information is helpful please call me at or elliot m rogers at if you have any questions sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities enclosures
